Appeal from a judgment of the County Court of Fulton County, rendered October 15, 1976, upon a verdict convicting defendant of the crime of criminal trespass in the second degree. The sole claim made on this appeal is that the sentence of one year in the county jail was harsh and excessive. The defendant was convicted of a class A misdemeanor, the sentence for which shall not exceed one year (Penal Law, § 70.15, subd 1). The defendant received the maximum one-year sentence in the Fulton County Jail. Upon the trial record of this case and the probation report which was before the sentencing Judge, we cannot say that the trial court abused its discretion in imposing the maximum sentence upon the defendant. The imposition of the sentence rests within the sound discretion of the trial court, and we should not interfere unless there has been a clear abuse of discretion or extraordinary circumstances (People v Dittmar, 41 AD2d 788; People v Caputo, 13 AD2d 861). Judgment affirmed. Greenblott, J. P, Kane, Mahoney, Main and Larkin, JJ, concur.